 PERSONAL PRODUCTS CORPORATION563and the chemical production departments, the biologic testing andthe quality control testing departments, the shipping and ware-housing employees, the employees in the veterinary pathology, theorganic chemistry, the biochemistry, the helminthology, the micro-biology, and the protozoology departments,5 but excluding all officeclerical employees, technical employees, agricultural laborers, pro-fessional employees,6 watchmen, guards, and all supervisors7 as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]5 The parties agreed thatthe laboratoryassistants should be excluded.6 The parties stipulated that all veterinarians, chemists, bacteriologists, helmintholo-gists, protozoologists,parasitologists,biochemists,and chemical engineers are professionalemployees.7The parties agreed that Stanley O'Doud, a laboratory assistant,and Gallus Heit aresupervisors.Personal Products CorporationandTextileWorkers Union ofAmerica, AFL-CIO, Petitioner.Case No. 13-RC-5738.Decem-ber 18, 1958ORDER PERMITTINGWITHDRAWALOF PETITIONWITHPREJUDICEOn April 16, 1958, the Board issued a Decision and Direction ofElection in this case, and by letter dated November 4, 1958, thePetitioner requested leave to withdraw its petition with prejudice.The request to withdraw does not statea reason,but the Boardassumes that the request is pursuant to an order of the United StatesDistrict Court for the Northern District of Illinois, affirmed by theCourt of Appeals for the Seventh Circuit (42 LRRM 2605). TheBoard was not a party to the litigation, which was initiated bythe Intervenor in this case.The Board has determined to grantthe request to withdraw the petition in this proceeding but desiresto make it clear that in permitting withdrawal, the Board does notacquiesce in the decision of the United States District Court or theCourt of Appeals. In future litigation of this character where aparty to a National Labor Relations Board proceeding seeks torestrainanother party from appearing on a ballot as directed bythe Board, the Board will expect to be made a party to the courtlitigation.Moreover, if the Board is not made a party to any suchlitigation and if the litigation results in a petition being directedby a court to withdraw a petition, the Board will be disposed todeny withdrawal of the petition.'iMembers Bean and Fanning would permit withdrawal without comment.122 NLRB No. 84. 564DECISIONS OP NATIONAL LABOR RELATIONS BOARDIT is HEREBY ORDEREDthat the Petitioner's requestto withdrawthe petition be, and it hereby is, granted with prejudiceto its filinga new petition for a period of 6 months from the date of this Order,unless good cause is shown why the Board shouldentertain a newpetition filed prior to the expiration of such period.Local Union No.450, International Union of Operating Engi-neers,AFL-CIO,and W.S. Chennault,business representative[Tellepsen Construction Company]and J.R.Rittenberry,Charging Party.Case No. 39-CB-120.December 19, 1968DECISION AND ORDEROn December 19, 1956, Trial Examiner Harry S.Sahm issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondents had engaged in and wereengaging in certain unfairlabor practices and recommending that theycease and desist there-from and take certain affirmativeaction, asset forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondents filed exceptions to the IntermediateReport and a sup-porting brief.'The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed?The Boardhas considered theIntermediate Report, the exceptions and briefs,and the entire recordis thecase,and hereby adopts the findings,conclusions,and recom-mendations of the TrialExaminerwith the exceptions,modifica-tions, and additions noted below.1.We agree with theTrial Examinerthatthe Respondents, inviolation of Section 8(b) (2) of the Act, caused the Company dis-criminatorily to deny employee Rittenberrya promotion to mastermechanic because hewas not a member in its organization for 3 years.As shown in the IntermediateReport and the record,the Re-spondent Union and the Companywere parties to a contract whichrequired that the master mechanic be a "practicalmechanic of thecraft ... and have three (3) years or more of experience at .. .[his] trade." In April 1955, Farmer, the Company'ssuperintendent,told employee Rittenberry that he mightsurprise him and makehim a master mechanic. Rittenberry, who had joinedthe RespondentUnion 2 years earlier, had experience in the tradedating back to'As the record, exceptions, and brief adequatelypresent the issues and positions ofthe parties, the Respondents' request for oralargument is denied.2 Because of their disagreement with the TrialExaminer's findings and recommenda-tions, the Respondents charge the TrialExaminer with biasand prejudice.We find noevidence in the recordof bias or prejudice or merit in this contention.122 NLRB No. 78.